DETAILED ACTION



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Objections
Claims 2-6 objected to because of typos: “A method” in line 1. It appears it should be “The method”. Appropriate corrections are required.

Claims 8-12 objected to because of typos: “A system” in line 1. It appears it should be “The system”. Appropriate corrections are required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations: 1) “the one or more backscattered modulated signals” in line 5.  There is insufficient antecedent basis for this limitation in the claim because “a backscattered modulated signal” is defined in line 4. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “one or more backscattered modulated signals”. 2) “the phase or amplitude” in line 6.  There is insufficient antecedent basis for this limitation in the claim because there is no definitions for “the phase or amplitude”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “a phase or amplitude”. 3) “the distance” in lines 8 and 10.  There is insufficient antecedent basis for this limitation in the claim because there is no definitions for “the distance”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “a distance”. 4) “the sum” in line 12. There is insufficient antecedent basis for this limitation in the claim because there is no definitions for “the sum”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “a sum”. 5) “using at least one of the phase or amplitude of each sideband to determine at least one of: the distance between the transmitter and the backscatter device by which that sideband was generated” in lines 6-9. There is insufficient antecedent basis for this limitation in the claim. The sideband signal is generated at the backscatter location. If there is no receiver at transmitter location, as illustrated in Fig.1, the measurement between the transmitter and the backscatter device is inoperable because the method “using at least one of the phase or amplitude of each sideband”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, it is assumed that Fig.1 item 110 is a transceiver. Appropriate clarifications are required.

The term “substantially” in claims 3 and 9 in line 1, respectively, is a relative term which renders the claims indefinite. The term “substantially” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The “a single frequency” in lines 1-2 in claims 3 and 9, respectively, has been rendered indefinite by the use of the term “substantially”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, “substantially” is not considered.  Appropriate clarifications are required.

Claim 4 recite the limitations: 1) “the frequencies” in line 2. There is insufficient antecedent basis for this limitation in the claim because there is no definitions for “the frequencies”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “frequency”. 2) “the backscattered modulated carrier signals” in line 2. There is insufficient antecedent basis for this limitation in the claim because “backscattered modulated signals” is defined in claim 1 (see lines 5). Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “the backscattered modulated signals”. 3) “the peak amplitude” in line 3. There is insufficient antecedent basis for this limitation in the claim because there is no definition for “the peak amplitude”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “a peak amplitude”. Appropriate clarifications are required.

Claim 7 recites the limitations: 1) “the modulated backscattered signals” in line 5.  There is insufficient antecedent basis for this limitation in the claim because “a backscattered modulated signal” is defined in line 4. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “backscattered modulated signals”. 2) “the distance” in lines 7 and 9.  There is insufficient antecedent basis for this limitation in the claim because there is no definitions for “the distance”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “a distance”. 3) “the sum” in line 11. There is insufficient antecedent basis for this limitation in the claim because there is no definitions for “the sum”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “a sum”. Appropriate clarifications are required.

Claim 10 recite the limitations: 1) “the frequencies” in line 2. There is insufficient antecedent basis for this limitation in the claim because there is no definitions for “the frequencies”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “frequency”. 2) “the backscattered modulated carrier signals” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim because “backscattered modulated signals” is defined in claim 7 (see lines 5). Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “the backscattered modulated signals”. 3) “the peak amplitude” in line 3. There is insufficient antecedent basis for this limitation in the claim because there is no definition for “the peak amplitude”. Because the claim is indefinite and cannot be properly construed, for purposes of examination, this limitation is being interpreted as “a peak amplitude”. Appropriate clarifications are required.

Other claims depend on the rejected claims 1 and 7. So they are rejected as well.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gollakota et al. (U.S. Patent No. 10873363, hereafter Gollakota) in view of Clare et al. (U.S. Patent No. 9449202, hereafter Clare).
Regarding claim 1, Gollakota discloses that a method (col.4 line 1 method) comprising: 
using each of one or more backscatter devices to modulate and backscatter a carrier signal transmitted by a transmitter (col.6 lines 58-60, backscatter device, 108, 110, helper device, transmit, carrier signal; col.9 lines 20-21, modulation, performed by, backscatter device), wherein modulating and backscattering the carrier signal generates a backscattered modulated signal comprising a sideband {col.12 lines 27-33 [backscatter, (fwifi-Δf), backscatter device, fwifi, desired frequency, Δf, waveform utilized by backscatter device], 44-45 (modulated signal)}; 
receiving one or more backscattered modulated signals with a receiver (col.6 lines 66-67, receiver 106, receiving; col.7 lines 1-3, transmitted by, backscatter device); and 
using at least one of a phase or amplitude of each sideband (col.4 lines 60-63, backscatter device, phase shift keying, amplitude-shift keying) 
However, Gollakota does not disclose distance calculations. In the same field of endeavor, Clare discloses that 
to determine {col.6 lines 5-8 monitoring device, transmitter, receiver, RFID), 36-37 (monitor device, operate in node mode), 38-39 (monitoring device, operate, tag mode)} at least one of: 
a distance between the transmitter and the backscatter device by which that sideband was generated {col.32 lines 39-40, signal strength, time, distance, tag, from, a particular node (if the node operates as transmitter and receiver)}, 
a distance between the receiver and the backscatter device by which that sideband was generated {col.32 lines 39-40, signal strength, time, distance, tag, from, a particular node (if the node operates as receiver)}, and 
a sum thereof {col.32 lines 39-40, signal strength, time, distance, tag, from, a particular node (if the node operates as transmitter and receiver); sum can also be obtained based on the determined distances between transmitter/receiver and backscatter device}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gollakota with the teachings of Clare to collect distance information using backscatter device. Doing so would provide location information in a monitor system as a mesh network, as recognized by Clare (col.3 lines 16-18, monitor system, mesh network; Fig. 30 item 2180, location estimate).

Regarding claim 5, which depends on claim 1, Gollakota discloses that in the method, modulating and backscattering the carrier signal comprises 
reflecting the signal and analog amplitude modulating the reflected signal by varying the reflection coefficient of an antenna comprised by the backscatter device {col.11 lines 42-56 (backscatter device, change antenna impedance, signal reflected by the antenna, Eq.(1),                         
                            
                                
                                    Γ
                                     
                                
                                
                                    1
                                
                                
                                    *
                                
                            
                        
                    ,                         
                            
                                
                                    Γ
                                     
                                
                                
                                    2
                                
                                
                                    *
                                
                            
                        
                    , reflection coefficients), 67 (achieved by, modulating, reflection); col.12 line 1, coefficients; col.15 lines 13-14, amplitude shift keying, analogous manner}.

Regarding claim 6, which depends on claim 1, Gollakota does not disclose multilateration method. In the same field of endeavor, Clare discloses that the method further comprising 
determining the location of the transmitter, each of the one or more backscatter devices, or the receiver using a multilateration method {col.32 lines 42 (location, tag, determine), 50-51 (locating node, multilateration), 55 (location, tag)} and 
the determined distances between the transmitter and each of the backscatter devices, the determined distances between the receiver and each of the backscatter devices or the determined sums thereof (see rejection of claim 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gollakota with the teachings of Clare to use multilateration method for positioning. Doing so would provide location information in a monitor system as a mesh network, as recognized by Clare (col.3 lines 16-18, monitor system, mesh network; Fig. 30 item 2180, location estimate).


Regarding claim 7, Gollakota discloses that a system (col.1 lines 1-2, network, system) comprising: 
one or more backscatter devices configured to modulate and backscatter a carrier signal transmitted by a transmitter (col.6 lines 58-60, backscatter device, 108, 110, helper device, transmit, carrier signal; col.9 lines 20-21, modulation, performed by, backscatter device), wherein modulating and backscattering the carrier signal generates a backscattered modulated signal comprising a sideband {col.12 lines 27-33 [backscatter, (fwifi-Δf), backscatter device, fwifi, desired frequency, Δf, waveform utilized by backscatter device], 44-45 (modulated signal)}; and 
at least one receiver configured to receive modulated backscattered signals (col.6 lines 66-67, receiver 106, receiving; col.7 lines 1-3, transmitted by, backscatter device); 
However, Gollakota does not disclose distance calculations. In the same field of endeavor, Clare discloses that 
wherein the system is configured to determine {col.6 lines 5-8 monitoring device, transmitter, receiver, RFID), 36-37 (monitor device, operate as a node mode), 38-39 (monitoring device, operate, tag mode)} at least one of: 53867609-1M&C PG449401US20 
a distance between the transmitter and the backscatter device by which that sideband was generated {col.32 lines 39-40, signal strength, time, distance, tag, from, a particular node (if the node operates as transmitter and receiver)}, 
a distance between the receiver and the backscatter device by which that sideband was generated {col.32 lines 39-40, signal strength, time, distance, tag, from, a particular node (if the node operates as receiver)}, and 
a sum thereof {col.32 lines 39-40, signal strength, time, distance, tag, from, a particular node (if the node operates as transmitter and receiver); sum can also be obtained based on the determined distances between transmitter/receiver and backscatter device}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gollakota with the teachings of Clare to collect distance information using backscatter device. Doing so would provide location information in a monitor system as a mesh network, as recognized by Clare (col.3 lines 16-18, monitor system, mesh network; Fig. 30 item 2180, location estimate).

Regarding claim 11, which depends on claim 7, Gollakota discloses that in the system,
the one or more backscatter devices each comprise an antenna (col.1 line 60, backscatter device, includes, antenna) and are configured to modulate and backscatter the carrier signal by reflecting the signal and analog amplitude modulate the reflected signal by varying the reflection coefficient of the antenna {col.11 lines 42-56 (backscatter device, change antenna impedance, signal reflected by the antenna, Eq.(1),                         
                            
                                
                                    Γ
                                     
                                
                                
                                    1
                                
                                
                                    *
                                
                            
                        
                    ,                         
                            
                                
                                    Γ
                                     
                                
                                
                                    2
                                
                                
                                    *
                                
                            
                        
                    , reflection coefficients), 67 (achieved by, modulating, reflection); col.12 line 1, coefficients; col.15 lines 13-14, amplitude shift keying, analogous manner}.

Regarding claim 12, which depends on claim 7, Gollakota does not disclose multilateration method. In the same field of endeavor, Clare discloses that the system further configured to 
determine the location of the transmitter, each of the one or more backscatter devices, or the receiver using a multilateration method {col.32 lines 42 (location, tag, determine), 50-51 (locating node, multilateration), 55 (location, tag)} and 
the determined distances between the transmitter and each of the backscatter devices, the determined distances between the receiver and each of the backscatter devices or the determined sums thereof (see rejection of claim 1).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Gollakota with the teachings of Clare to use multilateration method for positioning. Doing so would provide location information in a monitor system as a mesh network, as recognized by Clare (col.3 lines 16-18, monitor system, mesh network; Fig. 30 item 2180, location estimate).



Claims (2-3) and (8-9) are rejected under 35 U.S.C. 103 as being unpatentable over Gollakota and Clare as applied to claims 1 and 7, respectively, above, and further in view of Elangovan et al. (U.S. Patent No. 10587150, hereafter Elangovan).
Regarding claim 2, which depends on claim 1, Gollakota and Clare do not disclose a plurality of backscatter devices within backscatter devices. In the same field of endeavor, Elangovan discloses that in the method,
the one or more backscatter devices are a plurality of backscatter devices and each of the plurality of backscatter devices generates a sideband at a different frequency (col.7 lines 3-7, backscatter device, multiband operation, first, second, antenna, single antenna, receive/transmit, multiple bands, simultaneously).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Gollakota and Clare with the teachings of Elangovan to use multiple antennas at backscatter device. Doing so would provide sufficient power, as recognized by Elangovan (col.7 line 11-13).

Regarding claim 3, which depends on claims 1-2, Gollakota discloses that in the method,
the carrier signal comprises a single frequency (col.7 line 57, carrier signal, single-frequency tone) and 
wherein the frequency at which each of the plurality of backscatter devices generates a sideband differs from the frequency of the carrier signal by an offset frequency dependent upon the identity or location of the backscatter device {col.10 lines 3-4 (backscatter device, 108, 110, physically separate device), 28-31 (made up of frequencies, outside, desired frequency channel, transmission, backscatter device); Fig.1 item 108, 110 different identity}.


Regarding claim 8, which depends on claim 7, Gollakota and Clare do not disclose a plurality of backscatter devices within backscatter devices. In the same field of endeavor, Elangovan discloses that in the system,
the one or more backscatter devices are a plurality of backscatter devices and each of the plurality of backscatter devices generates a sideband at a different frequency (col.7 lines 3-7, backscatter device, multiband operation, first, second, antenna, single antenna, receive/transmit, multiple bands, simultaneously).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Gollakota and Clare with the teachings of Elangovan to use multiple antennas at backscatter device. Doing so would provide sufficient power, as recognized by Elangovan (col.7 line 11-13).

Regarding claim 9, which depends on claims 7-8, Gollakota discloses that in the system,
the carrier signal comprises substantially a single frequency (col.7 line 57, carrier signal, single-frequency tone) and 
wherein the frequency at which each of the plurality of backscatter devices generates a sideband differs from the frequency of the carrier signal by an offset frequency dependent upon the identity or location of the backscatter device {col.10 lines 3-4 (backscatter device, 108, 110, physically separate device), 28-31 (made up of frequencies, outside, desired frequency channel, transmission, backscatter device); Fig.1 item 108, 110 different identity}.



Claims 4, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gollakota and Clare as applied to claims 1 and 7, respectively, above, and further in view of Lazaro et al. (Lazaro A, Lorenzo J, Villarino R, Girbau D. Backscatter transponder based on frequency selective surface for FMCW radar applications. Radioengineering. 2014 Jun 1;23(2):632-41, hereafter Lazaro).
Regarding claim 4, which depends on claim 1, Gollakota discloses that the method comprising
obtaining a frequency spectrum comprising the frequencies of the backscattered modulated carrier signals received by the receiver (col.5 lies 40-48, first frequency, modulation, second, frequency, backscatter signal, third frequency, receive, at third frequency), 
a plurality of frequency bands each corresponding to an identity or location of a backscatter device (col.10 lines 3-4 (backscatter device, 108, 110, physically separate device), 28-31 (made up of frequencies, outside, desired frequency channel, transmission, backscatter device); Fig.1 item 108, 110 different identity).
However, Gollakota and Clare do not explicitly disclose cumulative frequency spectrum with peak amplitude at sideband. In the same field of endeavor, Lazaro discloses that
cumulative frequency spectrum {Fig.9(a)},
identifying the peak amplitude within each of a plurality of frequency bands {Fig.9(a)},
and determining that each peak is a sideband if it exceeds a noise threshold {Fig.9(a), peak above noisy level; page 637 lines 1-2 from bottom on left, sideband peaks, modulation, tag; page 634 lines 6-11 below Eq.(6), tag, modulated, peaks, detected, noise floor, limited}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Gollakota and Clare with the teachings of Lazaro to use spectral information around backscattered frequency in distance measurement. Doing so would provide a distance measurement approach with less disturbance caused by multipath reflections, as recognized by Lazaro {page 632 lines 6-8 (major challenges, disturbances, multipath), 22-26 (range measurement, spectrum, around Ftag, peaks) of paper main body on right}.


Regarding claim 10, which depends on claim 7, Gollakota discloses that in the system,
 the receiver is configured to obtain a frequency spectrum comprising the frequencies of the backscattered modulated carrier signals received by the receiver (col.5 lies 40-48, first frequency, modulation, second, frequency, backscatter signal, third frequency, receive, at third frequency),
a plurality of frequency bands each corresponding to an identity or location of a backscatter device (col.10 lines 3-4 (backscatter device, 108, 110, physically separate device), 28-31 (made up of frequencies, outside, desired frequency channel, transmission, backscatter device); Fig.1 item 108, 110 different identity).
However, Gollakota and Clare do not explicitly disclose cumulative frequency spectrum with peak amplitude at sideband. In the same field of endeavor, Lazaro discloses that
cumulative frequency spectrum {Fig.9(a)},
to identify the peak amplitude within each of a plurality of frequency bands {Fig.9(a)},
and determine that each peak is a sideband if it exceeds a noise threshold {Fig.9(a), peak above noisy level; page 637 lines 1-2 from bottom on left, sideband peaks, modulation, tag; page 634 lines 6-11 below Eq.(6), tag, modulated, peaks, detected, noise floor, limited}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Gollakota and Clare with the teachings of Lazaro to use spectral information around backscattered frequency in distance measurement. Doing so would provide a distance measurement approach with less disturbance caused by multipath reflections, as recognized by Lazaro {page 632 lines 6-8 (major challenges, disturbances, multipath), 22-26 (range measurement, spectrum, around Ftag, peaks) of paper main body on right}.


Regarding claim 13, Gollakota and Clare do not disclose autonomous guided vehicle navigation system. In the same field of endeavor, Lazaro discloses that an autonomous guided vehicle navigation system (page 632 lines 5-6 from bottom on left, automotive, radar; radar is for guiding vehicle navigation) comprising a system according to claim 7 (see rejection of claim 7), and at least one autonomous guided vehicle comprising a transmitter configured to transmit a wireless carrier signal {Fig.1, radar, XT(t)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Gollakota and Clare with the teachings of Lazaro to use backscatter device on automotive collision avoidance radar. Doing so would provide a distance measurement approach with less disturbance caused by multipath reflections, as recognized by Lazaro {page 632 lines 5-6 from bottom on left (applications, automotive collision avoidance radar), on paper main body on right lines 6-8 (major challenges, disturbances, multipath), 22-26 (range measurement, spectrum, around Ftag, peaks) }.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          
/VLADIMIR MAGLOIRE/              Supervisory Patent Examiner, Art Unit 3648